Case: 5:18-cr-00081-REW-MAS Doc #: 930 Filed: 10/12/20 Page: 1 of 3 - Page ID#: 5636


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON

  CRIMINAL ACTION NO. 5:18-CR-81

  UNITED STATES OF AMERICA                                                                   PLAINTIFF


  V.


  AUSTIN EDWARD NEDVED                                                                   DEFENDANT


       UNITED STATES’ SUPPLMENTAL BRIEF IN SUPPORT OF RESTITUTION

                                             *    *   *      *   *

          The United States, through undersigned counsel, in response to this Court’s order, R. 925,

  submits this Supplemental Brief in Support of Restitution. The United States maintains its request that

  Defendant be jointly and severally liable with the other co-Defendants for $2,703,767.58, representing

  the total losses suffered by victims of the RICO conspiracy to which Defendant was involved.

          Defendant’s silence is telling. The United States previously requested Defendant be jointly and

  severally liable for all victim losses of the RICO conspiracy in which Defendant knowingly and

  voluntarily participated. R. 837. The United States bears the burden to prove these losses by a

  preponderance of the evidence. See 18 U.S.C. § 3664(e). However that burden exists when a dispute

  exists. Id. (“Any dispute as to the proper amount or type of restitution shall be resolved by the court by

  the preponderance of the evidence.”) (emphasis added). Given Defendant’s silence, there is no dispute

  as to the loss amount nor Defendant’s liability for said loss. Therefore, Defendant should be jointly

  and severally liable for $2,703,767.58 of victim losses.

          Regarding the apportionment of restitution liability for some defendants and not others in this

  lengthy, multi-defendant international fraud conspiracy, the United States concedes that its approach

  to restitution in the certain plea agreements may not have been the most effective and consistent
Case: 5:18-cr-00081-REW-MAS Doc #: 930 Filed: 10/12/20 Page: 2 of 3 - Page ID#: 5637


  resolution to those matters, especially in light of the increasing volume of evidence supporting

  specifically identified victim losses. 1 However, given the contractual nature of the plea agreements

  pending in those matters, the United States took the difficult approach to maintain its predetermined

  apportioned restitution position for only those matters and, given the nature of a RICO conspiracy,

  seek joint and several restitution for all remaining defendants. The intention was to protect the

  contractual nature of plea agreements already entered into as well as preserve the rights of victims to

  obtain restitution.

           Finally, money launderers are just as liable for victim losses as any fraudster – and in fact

  arguably more so as the money laundering activities allows the fraudsters to escape liability and

  continue to prey on more unsuspecting victims. Defendant’s role was, knowing the breadth and scope

  of the criminal conduct, to continue advancing the goals of preying on U.S-based victims. See R. 444.

  While culpability may be higher as to those who perpetrated the fraud and managed the organization,

  restitution liability for a knowing, third-money launderer, is the same. Defendant does not escape

  restitution liability for the entire scheme simply because he failed to occupy a leadership role.

  Defendant’s knowledge of the existence of the scheme, the breadth and scope of the scheme, and

  actions in furtherance of the scheme support his restitution liability for all victim losses. Defendant

  was a persistently present and available source of money laundering services during the major thrust

  of the fraud and money laundering activity, so his contributions, while limited by the dates provided

  in the plea agreement, were significant. In fact, Nedved’s participation spanned the entire period of

  time the Confidential Source, as such, transacted with the fraudsters in this case.

           For the foregoing reasons, the United States requests that Defendant be liable for

  $2,703,767.58 in restitution representing the total losses suffered by the victims, jointly and severally,

  1 To answer the how question, for some defendants, the United States applied the amount of money that the particular
  Defendant sent to the Confidential Source in the Eastern District of Kentucky, which was the proceeds of fraud. Correct
  or incorrect, this figure pertained only to the individual Defendant and did not account for the conspiratorial nature of
  this offense.
                                                             2
Case: 5:18-cr-00081-REW-MAS Doc #: 930 Filed: 10/12/20 Page: 3 of 3 - Page ID#: 5638


  with each of Defendant’s co-conspirators.


                                                    ROBERT M. DUNCAN
                                                    UNITED STATES ATTORNEY

                                            By:     /s Rajbir Datta
                                                    Assistant United States Attorney
                                                    260 W. Vine Street, Suite 300
                                                    Lexington, Kentucky 40507
                                                    Phone: (859) 685-4923
                                                    fax: (859) 233-2533
                                                    e-mail: rajbir.datta@usdoj.gov




                                      CERTIFICATE OF SERVICE

            I hereby certify that October 12, 2020, I electronically filed the foregoing with the clerk of the

  court by using the CM/ECF system which will send the notice of electronic filing to all counsel of

  record.


                                                    s/ Rajbir Datta
                                                    Assistant U.S. Attorney




                                                        3
